Title: To Thomas Jefferson from George Muter, with Reply, 25 January 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


[Richmond] 25 Jan. 1781. Some “eight months men” who work in the laboratory consider themselves cleared from service and are with difficulty persuaded to work; Muter desires to know how they shall be dealt with. Mr. Ford wishes to know whether the persons who are to work at the fork of the James are to be furnished with provisions by the state, or whether money is to be advanced “to enable the undertaker to purchase provisions himself.” TJ’s reply follows: “Jan. 26. 1781. No law has discharged the eight months men from service but that which allows them to enlist for the war. It seems impossible to decide whether we are to find provisions for the workmen till we know whether the work be done by ourselves or by undertakers. At any rate it will be in our power to furnish provisions to be allowed for in some way or other.

Th: Jefferson.”

